DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments	
	After a review of the last Final action, the Pre-Appeal Board concluded that a new English translation of the Xu reference, which has been attached, and to reject the claims based on this new translation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 10, 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 4 describes a transition metal and nickel ratio, but does not state that the ratio is in weight percent or mole percent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 6, 7, 8, 14, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (WO 2008/132452) and in view of an English translation of Xu, Ganguh “Study on the Nitrogen Removal Property of ACF Supported Copper-Nickel Composite catalyst”.
	The Examiner has provided a machine translation of “Study on the Nitrogen Removal Property of ACF Supported Copper-Nickel Composite catalyst”.  The citation of the prior art in this rejection refers to the machine translation.”
	Claim 1 describes that their catalyst comprises a transition metal selected from copper and/or iron and that the catalyst additionally includes nickel.
	Andersen describes a zeolite catalyst modified with at least one transition metal, selected from a group, but which includes Cu, Fe and Ni (abstract).  The catalyst is an SCR catalyst (title).  In one embodiment, Andersen explains that the zeolite can include two of these transition metals, exemplifying Cu and Fe (pg. 9, lines 1-3, pg. 18, lines 2-25).   The amount of at least one of these transition metals can be from 0.01 to 20 wt % (pg. 18, lines 29-30).  Since Ni can be one of the metals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Ni in the sieve in an amount of 0.01 to 20 wt% because Andersen explains that at least one of the metals can be included in the sieve in this concentration.
Andersen does not disclose the use of Ni and Cu from the list of metals useable in the sieve or that the ratio of Tm: Ni is from 10:1 to 1:2.
Xu describes a NOx removal catalyst (title) made-up of copper and nickel on a support and used as an SCR (abstract).  Xu explains that after studying the effectiveness of the SCR on NO removal, they found that the combined Cu and Ni compounds had greater effectiveness on NO removal than just Cu or Ni (see Fig. 1 and Fig. 2).  Therefore, Xu concludes that Cu and Ni metals have a synergistic effect with each other in the catalyst (pg. 5 of translation, lines 9-10).  As to the weight ratio, Xu teaches that the Cu(NO3)2: Ni(NO3)2 is about 50:50 (pg. 9, para. 2).  The weight of Cu in this case is about 63grams and Ni, about 58 grams.  Therefore, the weight ratio of Cu:Ni here is about 1, which overlaps the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include both Cu and Ni in a ratio of about 1, as taught by Xu for use in the SCR of Andersen because Xu explains that Cu combined with Ni has a synergistic effect and causes a greater reduction of NO exhaust and that the ratio of these two is effective in reducing NO gases (see Fig. 2 of Xu).

	As to Claim 3, the specification defines “extra-framework” as a metal that resides in the molecular sieve and/or on at least a portion of the molecular sieve surface (PG Pub. para. 14).  The metal of Andersen can be an aluminsolicate (pg. 8, lines 19-21), followed by ion-exchange (see above).  Since the zeolite can include aluminosilicates, this would make the metal a non-framework metal.  The metal that is ion-exchanged, would be in the sieve (pg. 8, lines 9-14, “in the active sites in the pores”).  This meets the feature “extra-framework”.  Since the other metals are ion-exchanged, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that they would similarly be positioned within the pores of the zeolite and not the framework by this same application. 

	As to Claims 5 and 6, Andersen describes suitable small pore zeolites useable in their invention (see table 1, where AEI and CHA are listed).

As to Claim 7, Andersen teaches that the SAR can range from 2-300 (pg. 17, last lines).

As to Claim 8, Andersen teaches that their zeolite can be an aluminsolicate (pg. 8, lines 19-21).  Therefore the only metal in their framework would be alumina.

As to Claims 14 and 15, Andersen teaches that the catalyst can be a coating on a monolith (pg. 8, last para.) and that the substrate can be one of a metal or ceramic flow through monolith, a filtering substrate, a wall flow substrate (pg. 19, lines 16-20).  

As to Claim 17, Andersen teaches that SCR catalysts reduce NOx to N2 (see pg. 1, equation 1).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen and Xu as applied to claim 1 above, and further in view of Li (US Pub.: 2011/0286914).
Li describes a NOx catalyst that is made up of a zeolite-modified by transitions metals, such as Fe or Cu in an amount ranging from 1-10wt% (abstract). The process of Li explains that the metals may be introduced into the sieve by one of either ion-exchange, impregnation or direct-synthesis (para. 39, claims 4 or 19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metals of the NOx catalyst into the zeolite sieve by either means: direct-synthesis or impregnation, as taught by Li for use with Andersen and Xu because either means of modifying the sieve is known to be effective in producing an SCR catalyst. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen and Xu as applied to claim 1 above, and further in view of Bull (US Pub.: 2007/0134146).
	As to Claim 4, the specification defines “extra-framework” as a metal that resides in the molecular sieve and/or on at least a portion of the molecular sieve surface (PG Pub. para. 14).  The metal of Andersen can be an aluminsolicate (pg. 8, lines 19-21), followed by ion-exchange (see above).  Since the zeolite can include aluminosilicates, this would make the metal a non-framework metal.  The metal that is ion-exchanged, would be in the sieve (pg. 8, lines 9-14, “in the active sites in the pores”).  This meets the feature “extra-framework”.  Since the other metals are ion-exchanged, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that they would similarly be positioned within the pores of the zeolite and not the framework by this same application. 
	As to the crystals, Andersen teaches that their zeolite contains crystals (pg. 20, lines 15-17).  
	The reference does not describe that the amount of metal are within 10% wt when measured by XPS (surface of sieve) vs. when they are measured by XRF (entire sieve).
	Bull describes a method of modifying a zeolite with metal for use in SCR catalysts using ion-exchange (abstract).  The reference explains that with calcination of the metal-promoted sieve (para. 27), which is added by exchange (para. 24), the metal migrates to the surface (para. 27).  As to the amount, Bull teaches that the metal loading at the surface can range from 1-10 wt % based on the weight of the entire metal exchanged (Claim 17). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calcinate the ion-exchanged product of Andersen and Xu to facilitate a 1-10 wt% of the total metal migration to the surface of the zeolite, as taught by Bull because these catalysts are known to be effective for use in SCR processes.

Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen and Xu as applied to claim 1 above, and further in view of Ballinger (US Pub.: 2012/0201731).
Andersen and Xu teach adding Cu and/or Fe and Ni into a small pore molecular sieve, but does not teach that the mean crystal size of the sieve is from 0.5 to 5 microns.
Ballinger teaches a CHA framework with extra framework metals and also free of ion exchanged metal (abstract).  The catalyst is made as an SCR (para.11, 12).  The metal can be Cu, Fe or Ni “and mixtures thereof” (para. 36). The Si/Al can range from 10-25 (para. 17).  The reference explains that the extra-framework metal can be added any known techniques (par. 36).  The metal is an extra-framework type because it is used to improve the catalytic performance and/or thermal stability (para. 36).  
Ballinger teaches that there is a synergistic effect between one or more of crystal size, copper exchange level, and SAR was heretofore unknown and unexpected (para. 15).  For use as an SCR, Ballinger teaches a mean crystal size of at least 0.5 µm (para.17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the mean crystal size of the zeolite to average at least 0.5 µm, as taught by Ballinger for use with Andersen and Xu because this crystal size is known to be effective for application of the catalyst in SCR processes.

As to Claim 10, Ballinger teaches a catalyst that has been modified with copper (see example 1) and was not modified with an ion-exchange.
It would have been obvious to one of ordinary skill in the art at the time of the invention that the catalyst would be free of any post-synthesis exchanged metal because the catalyst of example 1 of Ballinger is suitable (as described in example 1) for reduction of pollutants for use with Andersen and Xu. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen and Xu as applied to claim 15 above, and further in view of Fedeyko (US Pub.: 2012/0301378).
	Andersen states that the catalyst system can include an oxidation catalyst (pg. 22, lines 16-20) and that it can be downstream from the oxidation catalyst (pg. 22, last line), but does not describe it as a coating with the SCR.
	Fedeyko describes the SCR as coated on a flow-through substrate (see Fig. 23, 20) and that an NH3 oxidation catalyst is coated on that SCR catalyst at 21 (para. 98).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ammonia oxidation catalyst can be considered an oxidation catalyst because this catalyst is used to oxidize excess ammonia that has passed from the SCR.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the AMOX (ammonia oxidation catalyst) as a layer (therefore a 2nd coating) with the SCR of Andersen and Xu because the AMOX can effectively remove ammonia that has slipped/unreacted from the SCR.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



March 20, 2022